DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: the status of the claims is marked as (Currently Amended), however, the changes in the amended claims (canceled limitations) were not indicated by strike-through and/or underlining. See MPEP 714 and 37 CFR 1.121(c)(2). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first expansion device”, “first expansion device”, “second expansion device”, “third expansion device”, “vapor withdrawing device” and “four expansion device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,275,005) in view of Campbell et al. (US 4,854,955) hereinafter referred to as Campbell 955’.
In regard to claim 1, Campbell teaches a process for the separation of a gas stream (33), containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon component (See stream 33, see table on col. 7), into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (ii) a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (the feed contain C1 to C4+ and the product streams contain C1 primary and C2+ primary, see Table on col. 7), wherein
(1) said gas stream (33) is cooled (via heat exchanger 17) under pressure sufficiently to form a partially condensed gas stream (33b) (See fig. 2; col. 5, line 65 to col. 6, line 3);
(2) said partially condensed gas stream (33b) is separated (via separator 33) thereby to provide a vapor stream (38) and at least one liquid stream (39) (See fig. 2; col. 6, lines 1-15);
(3) said vapor stream (38) is expanded (via 24/26) to lower pressure to form an expanded vapor stream (38b), whereupon said expanded vapor stream (38b) is supplied to a distillation column (31) at a mid-column feed position (See fig. 2; col. 6, lines 3-29);
 (9) a distillation vapor stream (46) is withdrawn from a region of said distillation column (31) below said mid-column feed position and above said lower mid-column feed position, and is heated  (via heat exchanger 49) to form a heated distillation vapor stream (46a) (See fig. 2; col. 6, lines 54-67);
(10) said heated distillation vapor stream (46a) is compressed (via compressor 47) to a higher pressure to form a compressed stream (46b) (See fig. 2; col. 6, lines 61-63);
(11) said compressed stream (46b) is cooled and substantially condensed (heat exchangers 48, 49, 50) to form a substantially condensed stream (46e), thereby to supply at least a portion of the heating of step (9) (see fig. 2; col. 6, line 63 to col. 7, line 8);
(12) said substantially condensed stream (46e) is expanded (via expansion valve 52) to said lower pressure to form an expanded substantially condensed stream (46f), whereupon said expanded substantially condensed stream (46f) is supplied to said distillation column at a top feed position (See fig. 2; col. 7, lines 1-8);
(13) said expanded vapor stream (38b) and said expanded substantially condensed stream (46f) are fractionated in said distillation column (31) at said lower pressure to form an overhead vapor stream (44) and said relatively less volatile fraction [45] (see fig. 2; col. 7, lines 9-23);
(14) said overhead vapor stream (44) is heated (via heat exchanger 50) to form said volatile residue gas fraction (44a), thereby to supply at least a portion of the cooling of step (11) (See fig. 2); and
(15) the quantities and temperatures of said feed streams to said distillation column are effective to maintain the overhead temperature of said distillation column at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction (as the column 31 is able to produce, this would be occurring).
Campbell teach said at least one liquid stream (39) is expanded (via expansion valve 28) and supplied to said distillation column (31) at a lower mid-column feed position below said mid-column feed position (See fig. 2; col. 6, lines 30-53), but does not teach (4) said at least one liquid stream is further cooled to form a cooled liquid stream; (5) said cooled liquid stream is divided into first and second portions; (6) said first portion is expanded to said lower pressure to form an expanded first portion; (7) said expanded first portion is heated to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (4), whereupon said heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below said mid-column feed position; (8) said second portion is expanded to said lower pressure to form an expanded second portion, whereupon said expanded second portion is supplied to said distillation column at an upper mid-column feed position above said mid-column feed position.
However, Campbell 955’ teaches a condensed stream 16 from a vapor-liquid separator 14 flows through exchanger 40 where it is subcooled by heat exchange with the cooled stream 39a from expansion valve 17. The subcooled liquid is then divided into two portions. The first portion (stream 39) flows through expansion valve 17 where it undergoes expansion for flash vaporization as the pressure is reduced to about the pressure of the distillation column. The cold stream 39a from expansion valve 17 then flows through exchanger 40 where it is used to subcool the liquids from separator 14. From exchanger 40 the stream 39b flows to distillation column 24 as a lower mid-column feed. The second liquid portion 37, still at high pressure, is (1) combined with portion 19 of the vapor stream from separator 14 or (2) combined with substantially condensed stream 19a or (3) expanded in expansion valve 38 and thereafter either supplied to the distillation column 24 at an upper mid-column feed position or combined with expanded stream 19b (See fig. 10; col. 12, lines 9-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the at least one liquid stream of Campbell wherein the at least one liquid stream is further cooled to form a cooled liquid stream, and then divided into first and second portions, wherein the first portion is expanded to form an expanded first portion and the expanded first portion is heated to form a heated expanded first portion and the heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below the mid-column feed position and the second portion is expanded to form an expanded second portion, wherein the expanded second portion is supplied to the distillation column at an upper mid-column feed position above the mid-column feed position, in view of the teachings of Campbell 955’ to yield predictable results is obvious, whereby it would have been obvious to cool and divide the at least one liquid stream into first and second portions, wherein the first and second portions are expanded and supplied to said distillation column at a lower mid-column feed position and at an upper mid-column feed position of the distillation column, in order to improve vapor-liquid mixtures in the column by providing the liquid in a form of two separate feeds into the column so as to improve the vapor-liquid contact between the liquids falling through the column and vapors rising through the column in the column.3333

In regard to claim 3, Campbell teaches an apparatus for the separation of a gas stream, containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon components (See stream 33, see table on col. 7), into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (11) a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (the feed contain C1 to C4+ and the product streams contain C1 primary and C2+ primary, see Table on col. 7) comprising
(1) one or more inlet gas heat exchangers (heat exchanger 17) connected to receive said gas stream (33) and cool said gas stream under pressure sufficiently to form a partially condensed gas stream (33b) (See fig. 2; col. 5, lines 58-68);
(2) a separator (separator 23) connected to said one or more inlet gas heat exchangers (17) to receive said partially condensed gas stream (33b) and separate said partially condensed gas stream into a vapor stream (38) and at least one liquid stream [39] (See fig. 2; col. 6, lines 1-15);
(3) a first expansion device (24/26) connected to said separator (23) to receive said vapor stream (38) and expand said vapor stream to lower pressure to form an expanded vapor stream [38b] (See fig. 2; col. 6, lines 3-29);
(4) a distillation column (31) connected to said first expansion device (24/26) to receive said expanded vapor stream (38b) at a mid-column feed position (See fig. 2; col. 6, lines 3-29);
(10) vapor withdrawing device (flow passage 46) connected to said distillation column (31) to receive a distillation vapor stream from a region of said distillation column below said mid-column feed position and above said lower mid-column feed position  (See fig. 2; col. 6, lines 54-67);
(11) a second heat exchanger (heat exchanger 49) connected to said vapor withdrawing means to receive said distillation vapor stream (46) and heat said distillation vapor stream to produce a heated distillation vapor stream [46a] (See fig. 2; col. 6, lines 54-67);
(12) compressor (compressor 47) connected to said second heat exchanger (heat exchanger 49) to receive said heated distillation vapor stream (46a) and compress said heated distillation stream to a higher pressure to form a compressed stream [46c] (See fig. 2; col. 6, lines 61-67);
(13) said second heat exchanger (heat exchanger 49) further connected to said compressing means (47) to receive said compressed stream (46b) and cool and substantially condense said compressed stream to form a substantially condensed stream (46e), thereby to supply at least a portion of the heating of step (11) (see fig. 2; col. 6, line 63 to col. 7, line 8);
(14) fourth expansion device (52) connected to said second heat exchanger (heat exchanger 49) to receive said substantially condensed stream (46e) and expand said substantially condensed stream to said lower pressure to form an expanded substantially condensed stream (46f), said fourth expansion device (52) being further connected to said distillation column (31) to supply said expanded substantially condensed stream (46f) to said distillation column at a top feed position (See fig. 2; col. 7, lines 1-8);
(15) said distillation column adapted to fractionate said expanded vapor stream (38b), and said expanded substantially condensed stream (46f) at said lower pressure to form an overhead stream (44) and said relatively less volatile fraction [45] (see fig. 2; col. 7, lines 9-23);
(16) third heat exchanger (heat exchanger 50) connected to said distillation column to receive said overhead vapor stream (44) and heat said overhead vapor stream to form said volatile residue gas fraction (44a), thereby to supply at least a portion of the cooling of step (13) (See fig. 2).
Campbell teach said at least one liquid stream (39) is expanded (via expansion valve 28) and supplied to said distillation column (31) at a lower mid-column feed position below said mid-column feed position (See fig. 2; col. 6, lines 30-53), but does not teach (5) a first heat exchanger connected to said separator to receive said at least one liquid stream and further cool said at least one liquid stream to form a cooled liquid stream; (6) a first divider connected to said first heat exchanger to receive said cooled liquid stream and divide said cooled liquid stream into first and second portions; (7) second expansion device connected to said first divider to receive said first portion and expand said first portion to said lower pressure to form an expanded first portion; (8) first heat exchanger further connected to said second expansion device to receive said expanded first portion and heat said expanded first portion to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (5), said first heat exchanger being further connected to said distillation column to supply said heated expanded first portion to said distillation column at a lower mid-column feed position below said mid-column feed position; (9) third expansion device connected to said first divider to receive said second portion and expand said second portion to said lower pressure to form an expanded second portion, said third expansion device being further connected to said distillation column to supply said expanded second portion to said distillation column at an upper mid-column feed position above said mid-column feed position.
However, Campbell 955’ teaches a condensed stream 16 from a vapor-liquid separator 14 flows through exchanger 40 where it is subcooled by heat exchange with the cooled stream 39a from expansion valve 17. The subcooled liquid is then divided into two portions. The first portion (stream 39) flows through expansion valve 17 where it undergoes expansion for flash vaporization as the pressure is reduced to about the pressure of the distillation column. The cold stream 39a from expansion valve 17 then flows through exchanger 40 where it is used to subcool the liquids from separator 14. From exchanger 40 the stream 39b flows to distillation column 24 as a lower mid-column feed. The second liquid portion 37, still at high pressure, is (1) combined with portion 19 of the vapor stream from separator 14 or (2) combined with substantially condensed stream 19a or (3) expanded in expansion valve 38 and thereafter either supplied to the distillation column 24 at an upper mid-column feed position or combined with expanded stream 19b (See fig. 10; col. 12, lines 9-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the at least one liquid stream of Campbell wherein the at least one liquid stream is further cooled to form a cooled liquid stream, and then divided into first and second portions, wherein the first portion is expanded to form an expanded first portion and the expanded first portion is heated to form a heated expanded first portion and the heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below the mid-column feed position and the second portion is expanded to form an expanded second portion, wherein the expanded second portion is supplied to the distillation column at an upper mid-column feed position above the mid-column feed position, in view of the teachings of Campbell 955’ to yield predictable results is obvious, whereby it would have been obvious to cool and divide the at least one liquid stream into first and second portions, wherein the first and second portions are expanded and supplied to said distillation column at a lower mid-column feed position and at an upper mid-column feed position of the distillation column, in order to improve vapor-liquid mixtures in the column by providing the liquid in a form of two separate feeds into the column so as to improve the vapor-liquid contact between the liquids falling through the column and vapors rising through the column in the column.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
Applicant's arguments Campbell 955' also does not teach withdrawing a first distillation vapor stream from an upper region of the distillation column and divided it into a second distillation vapor stream and a third distillation vapor stream and passing the second distillation vapor stream and the third distillation vapor stream to the distillation column as claimed. Thus, Campbell 955' fails to remedy the deficiencies in Campbell. Further, Anguiano also does not teach dividing the first distillation vapor stream into the second distillation vapor stream and the third distillation vapor stream. Anguiano merely discloses withdrawing the vapor stream (41, 52) from the fractionation tower (19).
In response, examiner strongly disagree. The claim limitations “withdrawing a first distillation vapor stream from an upper region of the distillation column and divided it into a second distillation vapor stream and a third distillation vapor stream and passing the second distillation vapor stream and the third distillation vapor stream to the distillation column as claimed” is not part of the present claim limitations. It appears applicant maintained the previous arguments (dated 08/11/2021). However, those arguments were reflective of claim amendments based upon a non-elected species. Accordingly, in the present claim amendment (dated 11/29/2022) applicant has amended the claims back to the previous set of claims (dated 10/16/2020) to overcome the non-responsive amendment, but maintained the arguments from the previous action. Therefore, the arguments are moot since none of the claims require the argued claim limitations. 

No other argument is provided by applicant in view of the current claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763